Citation Nr: 1546958	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an increased rating for bilateral weak foot, rated at 10 percent prior to November 15, 2010, and 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 3, 1945, to December 24, 1945, and from March 1951 to December 1952. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In a November 2013 decision, the Board denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Order, the Court granted a joint motion by the parties to vacate the Board's decision and to remand the matter to the Board for further action consistent with the joint motion.  In November 2014, the Board remanded the matter for additional development.  

In August 2012, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  In an August 2015 letter, the Board informed the Veteran that the VLJ who presided at the hearing was no longer employed by the Board and informed her of her options for another Board hearing.  The letter also informed the Veteran that if she did not respond within 30 days of the date of the letter, the Board would assume she did not want another hearing.  No response has been received; thus, the Board finds another hearing is not needed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

The service-connected bilateral foot disability did not result in more than moderate impairment prior to November 15, 2010, or more than severe impairment thereafter.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to November 15, 2010, and a rating in excess of 30 percent thereafter for bilateral weak foot have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5277 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in November 2008, prior to the initial adjudication of the claim.

The record also reflects that service treatment and examination records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the bilateral foot disability in 2009 and 2014.  The records reveal all findings necessary to rate the disability.  

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2015).   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5276, acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, warrants a noncompensable rating.  When it is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10 percent rating is warranted for bilateral or unilateral disability.  When it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for a bilateral disability.  When it is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on mancipation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted for bilateral disability.  

Under Diagnostic Code 5277, bilateral weak foot is defined as a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The code instructs the rater to rate the underlying condition.  The minimum rating is 10 percent.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Records pertaining to VA treatment during the pendency of the claim show treatment for various bilateral lower extremity conditions including onychocryptosis, hallux bilaterally; peripheral vascular disease with claudication pain; peripheral arterial disease; arch pain secondary to peripheral vascular disease; bilateral foot pain; and chronic heel pain related to time in service.  The records reveal findings of normal gait, normal motor strength, and normal range of motion of the ankle.  August and December 2009 VA treatment records reveal findings of "minimal" pain with palpation of the heel, but the May 2009 VA treatment record indicates that there was no pain with palpation of the feet.  The August 2009 VA treatment records reveal a finding and history of hyperkeratotic lesions under the right third and fourth metatarsal heads; the treatment records are otherwise negative for evidence of callous.  

During a June 2009 VA examination, the examiner noted that a VA examiner in June 2004 provided assessments of bilateral flexible pes planus, with mild chronic plantar fasciitis, stable, and atherosclerotic peripheral vascular disease (PVD), bilateral lower extremities with intermittent claudication.  The June 2009 examiner determined that the, "majority of symptoms of her feet and lower extremities as described by the Veteran are more likely than not secondary to the PVD and less likely than not related to her pes planus and 'weak foot condition' that is service connected."  The examiner noted that the Veteran had fairly stable atherosclerotic peripheral artery disease with claudication after about one-half mile of walking.  The examiner also noted that the Veteran was seen "periodically" in the podiatry clinic for chronic forefoot and heel pain.  

The Veteran reported complaints of chronic left heal pain and arch pain.  She reported that her heel pain was doing better, but her toenails were very thick and caused pain, pressure, and discomfort.  She reported a history of underlying arterial disease.  The Veteran reported that she could walk approximately one block before she had to stop and rest due to increased foot pain.  She reported that sometimes when walking she had pain that radiated along the lateral left thigh, that her feet hurt when she awoke in the morning, and that she had to sit and rest before walking.  She rated the pain as 8/10 at waking and 6-7/10 after she began to move. 

She reported that she began to have more pain (estimated at 8/10) when she walked and had to sit down to rest after one block.  She reported that she tired easily and her legs got a heavy sensation.  She took acetaminophen three times per day and Tylenol PM at bedtime.  She denied flare-ups, but she reported that the symptoms fluctuated based on activity.  She reported she did not use an assistive device and denied surgery or injuries.  She used custom orthotics.  The condition limited her walking mainly, with some pain with standing such as when cooking.

On examination of the lower extremities, the dorsalis pedis and posterior tibial pulses were biphasic with a Doppler.  Capillary refill time was less than three seconds.  Her skin was warm to cool from proximal to distal.  Protective sensation was intact.  Skin showed no ulcerations, erythema, edema, or ecchymosis.  Muscle strength was 5/5, and deep tendon reflexes were 2/4.  Ranges of motions of the ankle joints were within normal limits.  There was no pain on palpation of the heels.  Pain to palpation was noted to the toenails times ten.  The toenails were yellow, thick, elongated, malodorous, discolored, and crumbly with subungual debris. 

On examination of the feet, there was mild tenderness with palpation of the plantar surfaces of the heels and along the arches.  There were no calluses.  The arch was present when not weight bearing, and there was a diminished arch and mild eversion of both heels with weight bearing.  There were non-palpable posterior tibialis and dorsalis pedis pulses bilaterally; warm to cool feet proximal to distal; mild superficial varicosities without saphenous varicosities; and mild hallux valgus deformity bilaterally without hammer or claw toe deformities. 

The assessments following the examination included (1) peripheral arterial disease; (2) onychomycosis of all ten toenails; (3) improving heel pain; (4) bilateral, flexible pes planus with mild chronic plantar fasciitis, stable compared to previous data; and (5) atherosclerotic peripheral artery disease of the lower extremities with intermittent claudication, now with symptoms of claudication at about one block walking that resolves with two to three minutes of rest.

In a November 2010 statement by a treating VA staff physician, the physician noted that the Veteran was having increased problems with foot pain related to flat feet and resultant arthritic changes.  That physician reported that the Veteran was unable to walk more than two blocks without stopping to rest her feet due to pain and that the Veteran woke up at night with pain of her feet.

An April 2013 opinion from a Veterans Health Administration (VHA) specialist reveals the determination that the Veteran had age-related changes in the feet, including connective tissue disease of the feet, that were "incidental and age-related in occurrence" and not related to service.  

A December 22, 2014, VA examination record reveals the Veteran's history that her feet "hurt" every day when she walks.  The Veteran did not report flare-ups or functional impairment.  The Veteran did report accentuated pain on use and manipulation of the feet.  There was no indication of swelling on use or callouses.  There was not extreme tenderness of a plantar surface or decreased longitudinal arch height of either foot on weight bearing.  There was no objective evidence of marked deformity or marked pronation and the weight-bearing line did not fall over or medial to either great toe.  There were no inward bowing of either Achilles tendon and no marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  The Veteran had hammertoes of the bilateral great and second toes but no metatarsalgia, pes cavus, hallux rigidus, or hallux valgus.  Examination revealed pain on physical exam but no functional loss due to pain.  The examiner explained that gait was observed and was within normal limits.  The examiner found the condition did not impact the Veteran's ability to perform any type of occupational task.  

The record also includes the record of a VA examination dated December 18, 2014.  Although the record lists the Veteran's name and social security number, review of record clearly indicates that the Veteran was not the examinee.  In this regard, the Board notes that this record identifies the examinee as a 48-year old female nurse who did not have pes planus but was status-post bunion surgery.  The Veteran is not 48, has not worked as a nurse, and has never undergone foot surgery and the Veteran does have pes planus.  Thus, the Board will disregard the December 18, 2014, examination record.  

Analysis

The Veteran's service-connected bilateral foot disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5277 prior to November 15, 2010, and 30 percent under Diagnostic Code 5276 thereafter.  Review of the record, notably the 1949 rating decision in which service connection was granted and the October 2004 rating decision in which the disability was recharacterized as "weak foot," indicates that VA has always considered the underlying condition responsible for the "weak foot" to be pes planus.  Thus, the Board finds Diagnostic Code 5276 is the applicable diagnostic code.  

Upon consideration of the evidence, the Board finds a rating in excess of 10 percent is not warranted prior to November 15, 2010, because the evidence indicates that the pes planus resulted in at most moderate impairment during this period.  Although the Veteran reported pain and functional impairment during this period, the Board finds the reported symptoms do not rise to the level contemplated by the 30 percent rating.  In this regard, the Board notes that the medical evidence includes no findings of marked deformity, "accentuated" pain on use, indication of swelling on use, or persistent callosities (there is one finding of hyperkeratotic lesion), and the record consistently reveals findings of normal gait and posture.  Furthermore, the record includes a VA examiner's determination that "the majority" of the reported symptoms and impairment in the feet were due to condition unrelated to the service-connected disability, namely peripheral vascular disease.  

The Board acknowledges that the 2010 VA physician's statement reveals a determination that the Veteran's pain and impairment of walking were due to the service-connected disability.  However, the Board finds the 2009 examiner's determination that the peripheral vascular disease is responsible for the majority of the reported symptoms and impairment is more probative than the Veteran's histories and the 2010 VA medical statement that the symptoms and impairment are due to pes planus.  The Board so finds because there are multiple disabilities affecting the feet which could account for the reported pain and functional impairment, and the 2010 medical statement is not supported by a rationale and is inconsistent with the treatment records, which attribute the limitation of walking ability to claudication associated with peripheral vascular disease.  In this regard, the Board notes that the 2009 examiner's determination is consistent with the treatment records and a June 2004 VA examination record.    

In sum, although the record suggests the service-connected disability results in pain and recurrent callous, the record does not suggest that the disability resulted in more than moderate impairment.  Thus, the Board finds a rating in excess of 10 percent is not warranted prior to November 15, 2010.  

The Board further finds a rating in excess of 30 percent is not warranted on or after November 15, 2010, as the evidence indicates that the service-connected disability has not resulted in more than severe impairment.  In this regard, the Board notes that the 2014 VA examiner determined there was no spasm, extreme tenderness, or deformity, including pronation, inward displacement, or alteration of the weight-bearing line.  Although there was evidence of accentuated pain, that is considered in the currently assigned rating and based on the objective findings and the evidence that the Veteran is able to walk independently and has no associated functional loss, the Board finds the impairment does not more nearly approximate pronounced impairment than severe impairment.  

The Board has considered whether there is any other schedular basis to assign a higher rating but finds no basis for such a rating.  Specifically, the Veteran's service-connected conditions have been diagnosed as weak foot with underlying pes planus.  Weak foot and pes planus (flatfoot) are each specifically listed in the Rating Schedule.  38 C.F.R. § 4.71a.  Accordingly, the Veteran's foot disability may not be rated by analogy to Diagnostic Code 5284, for "foot injuries, other," or any other diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  The Court in Copeland specifically found that a disability rating under Diagnostic Code 5284 was inappropriate where "a condition is listed in the schedule.  In other words, [a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted."  Id. citing Suttmann v. Brown, 5 Vet. App. 127 (1993).

The Board has considered whether a separate compensable rating is warranted for any associated condition but finds no basis for such a rating.  In this regard, the Board notes that the Veteran has been diagnosed with hammertoes and onychomycosis.  These diagnoses have not been attributed to the service-connected foot disability.  Moreover, the Board notes that neither condition meets the requirement for a compensable rating under the applicable rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (hammer toe); 4.118, Diagnostic Code 7806 (eczema/dermatitis).  The Veteran has also been diagnosed with plantar fasciitis, which has been attributed to the pes planus.  The pain and impairment associated with the plantar fasciitis is indistinguishable from that resulting from the pes planus, however, and has been considered in the currently assigned ratings.  There is no evidence of a distinct symptom or impairment which could warrant a separate rating, notably under Diagnostic Code 5284.   

The Board has also considered whether this case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the Veteran's service-connected disability is manifested by pain, some callosities and associated functional impairment.  These manifestations are contemplated by the schedular criteria.  There is no probative evidence of associated symptoms not contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order. 


 

ORDER

A rating in excess of 10 percent prior to November 15, 2010, and in excess of 30 percent thereafter for the weak foot is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


